DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freeman (US 2016/0118905).
With respect to claim 1, Freeman discloses an electronic device comprising: a rechargeable battery (para 0122 and 0182 and abstract); a connector configured to connect the electronic device with an external electronic device (para 0037, 0042, and 0122); a voltage divider comprising a plurality of capacitors and a plurality of switches for switching an electrical path between each of the plurality of capacitors and the rechargeable battery (para 0034-0036 and 0127-0128, also see the switches 72 and capacitors 70 in Fig. 4), wherein the voltage divider is configured to provide three or more voltage division ratios (para 0152-0154 and 0267-0271); and a processor operably coupled with the voltage divider and the connector, wherein the processor is configured to: receive data indicating a first voltage of a first power from the external electronic device (para 0267-0269, also see para 0130, 0235, and 0237); select a voltage division ratio from the three or more voltage division ratios, based at least in part on the data (para 0152-0154 and 0267-0271); and control the plurality of switches based on the selected voltage division ratio (para 0034-0036 and 0127-0131, also see para 0267-0271), and wherein the voltage divider is configured to: charge the rechargeable battery with a second voltage by dividing the first voltage according to the selected voltage division ratio (para 0122, 0127-0128, and 0269-0271, also see para 0034-0037 and abstract).
With respect to claim 9, Freeman discloses the electronic device of claim 1, wherein the processor is configured to control each of the plurality of switches based on a specified time cycle (para 0127-0128 and 0150).
With respect to claim 10, Freeman discloses the electronic device of claim 1, further comprising a charging path switching circuitry operably coupled with the processor, wherein the processor is configured to: identify whether the first voltage can be processed using the voltage divider, based on the data (para 0254 and 0267-0269); and control the charging path switching circuitry on the basis of identifying that the first voltage cannot be processed using the voltage divider (para 0254 and 0267-0271), and wherein the charging path switching circuitry is configured to provide the first power received via the connector from the external electronic device, to another power management circuitry different from the voltage divider (para 0235-0237, 0254, and 0267-0271, also see para 0042 and 0108).

Allowable Subject Matter
Claims 2-8 and 11-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:
Claim 2 recites the electronic device of claim 1, wherein the plurality of capacitors comprise a first capacitor and a second capacitor, wherein the voltage divider comprises an input terminal electrically connected with the connector and an output terminal electrically connected with the rechargeable battery, and wherein the processor is configured to: when the first voltage is substantially triple a charging voltage of the rechargeable battery, control the plurality of switches to electrically connect the first capacitor and the second capacitor in series with respect to the rechargeable battery between the input terminal and the output terminal, and after the first capacitor is charged to a first charging voltage and the second capacitor is charged to a second charging voltage, electrically disconnect the input terminal from the first capacitor, the second capacitor, and the output terminal and electrically connect the first capacitor and the second capacitor in parallel with respect to the output terminal.
Claims 3-8 are directly or indirectly dependent upon claim 2.
Claim 11 recites the electronic device of claim 1, wherein the voltage divider comprises: an input terminal electrically connected with the external electronic device via the connector; a first switch; a second switch; a first capacitor; a third switch; a fourth switch; a fifth switch; a second capacitor; a sixth switch; a seventh switch; a first node; a second node; a third node; a fourth node; and an output terminal electrically connected with the rechargeable battery and being a fifth node, and wherein the first switch is disposed between the input terminal and the first node, and the first capacitor is disposed between the first node and the second node, and the second switch is disposed between the first node and the third node, and the third switch is disposed between the second node and a first ground node, and the fourth switch is disposed between the second node and the third node, and the fifth switch is disposed between the third node and the fifth node, and the second capacitor is disposed between the third node and the fourth node, and the sixth switch is disposed between the fourth node and a second ground node, and the seventh switch is disposed between the fourth node and the fifth node, and the rechargeable battery is disposed between the fifth node and a third ground node.
Claims 12-19 are directly or indirectly dependent upon claim 11.
Claim 20 recites the electronic device of claim 1, wherein the voltage divider comprises: an input terminal electrically connected with the external electronic device via the connector; a first switch; a second switch; a first capacitor; a third switch; a fourth switch; a fifth switch; a second capacitor; a sixth switch; a seventh switch; a first node; a second node; a third node; a fourth node; and an output terminal electrically connected with the rechargeable battery and being a fifth node, and wherein the first switch is disposed between the input terminal and the first node, and the second switch is disposed between the first node and the fifth node, and the first capacitor is disposed between the first node and the second node, and the third switch is disposed between the second node and a first ground node, and the fourth switch is disposed between the second node and the third node, and the fifth switch is disposed between the third node and the fifth node, and the second capacitor is disposed between the third node and the fourth node, and the sixth switch is disposed between the fourth node and the fifth node, and the seventh switch is disposed between the fourth node and a second ground node, and the rechargeable battery is disposed between the fifth node and a third ground node.
The prior art does not disclose the above limitations, nor would it be obvious to modify the art in such a manner.

Response to Arguments
Applicant's arguments filed 6/30/22 have been fully considered but they are not persuasive.
With respect to the claims, the applicant argues that Freeman discloses selecting the divider ratio by comparing the scaled LINE_IN voltage to the Bandgap reference voltage, but the foregoing is not based on the data received indicating the first voltage of the first power from the external electronic device.
The examiner respectfully disagrees for the following reasons:  Please note that the claim language recites “based at least in part on the data”.  This limitation is given its broadest reasonable interpretation, where the selection of the voltage division ratio only needs to be “based” at least “in part” on the “data”.  With regard to the term “data”, the claim language describes that the received data “indicates a first voltage of a first power” from the external electronic device, and the Freeman reference is still seen as meeting this aspect.  For example, Freeman recites “By providing a control circuit that selects the gain setting of the switch capacitor voltage divider circuit as a function of the sensed input voltage level, the switch capacitor voltage divider circuit is able to adjust the operation of the switch capacitor voltage divider circuit to account for variations of AC voltage levels in different countries and/or power grids and deliver the intermediate DC output signal at a predefined voltage level and maintain optimum power efficiency” (para 0130).  In addition to the data communicated between the circuit components and the use of a processor in the device, the voltage values are also seen as providing “data” in this context.  Concerning para 0153, which was also cited in the applicant’s arguments, it should be noted that the citation recites “to select one of three or more possible divider ratios as a function of the AC mains voltage”, where Freeman’s line voltage includes a wide range and discloses that “other input voltage either AC or DC may be used” as recited in para 0108.  Please see the citations provided in the rejection above for further clarification.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/A.P./Examiner, Art Unit 2859      

/EDWARD TSO/Primary Examiner, Art Unit 2859